Citation Nr: 0431389	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  04-26 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.  He died in August 2003 and was survived by 
his wife (the appellant).  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from an April 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, which denied the 
benefits sought on appeal.

The appellant initially requested that she be schedule for a 
hearing before a Veterans Law Judge in Washington, DC.  In a 
letter dated September 2004, however, the appellant withdrew 
her hearing request.  


FINDINGS OF FACT

1.  The RO has provided all required notice to the appellant 
and has obtained all relevant evidence necessary for the 
equitable disposition of her appeal.

2.  The veteran's certificate of death shows that he died in 
August 2003, with the immediate cause of death listed as 
pancreatic cancer with liver metastasis.

3.  The only service-connected disability at the time of his 
death was schizoaffective disorder and recurrent major 
depression, rated as 70 percent disabling.

4.  A total disability evaluation based on individual 
unemployability was awarded from January 31, 2000.

5.  A service-connected disability is not shown to have 
hastened, produced or been causally or etiologically related 
to the veteran's death.

6.  The veteran was not continuously rated totally disabling 
for a period of 10 years or more immediately preceding his 
death, or 5 or more years from the date of discharge from 
service.

7.  Rating decisions dated in January 1994 and September 1996 
which collectively established service connection effective 
from December 1, 1990, and evaluated the veteran's 
psychiatric disorder was in accordance with applicable laws 
and regulations and was consistent with and adequately 
supported by the evidence then of record.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused, or substantially or 
materially contributed to, by a service-connected disability.  
38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.310, 3.312 (2004).

2.  The criteria to establish entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318(b), 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.22(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of 
the veteran's death as well as entitlement to DIC benefits 
under 38 U.S.C.A. § 1318.  In the interest of clarity, the 
Board will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the issues on appeal, providing relevant VA law 
and regulations, the relevant factual background, and an 
analysis of the issues on appeal.


I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  

VA is generally required to provide notice of the VCAA to a 
claimant as required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) recently held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction ("AOJ" or "RO").  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In the 
present case, the veteran was notified of the VCAA in a 
January 2004 letter prior to the RO's adjudication of her 
claims in April 2004.   

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request, or tell the claimant to 
provide, any evidence in the claimant's possession that 
pertains to the claim.  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 
01-2004.  The January 2004 letter by the RO essentially 
advised the appellant to identify and submit evidence in 
support of her claims.  Although the VCAA notice letter did 
not specifically contain the fourth element, the appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to her claims throughout development of 
the case at the RO.  See Bernard, supra; Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

The VA must also make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, there does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all medical records identified by the 
appellant.  Therefore, the record is complete and the case is 
ready for appellate review.

II.  Service Connection for the Cause of the Veteran's Death

The first issue before the Board is whether service 
connection may be granted for the cause of the veteran's 
death.  The law provides Dependency and Indemnity 
Compensation for a spouse of a veteran who dies from a 
service-connected disability.  See 38 U.S.C.A. § 1310.  A 
service-connected disability is one which was incurred in or 
aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2004).  Further, where a 
veteran who served for ninety days or more during a period of 
war (or during peacetime service after December 31, 1946) 
develops certain chronic diseases to a degree of 10 percent 
or more within one year from separation from service, such 
diseases may be presumed to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R.      
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c).

The facts of this case show that the veteran died in August 
2003.  The certificate of death lists the immediate cause of 
death as pancreatic cancer with liver metastasis.  It was 
noted that the approximate interval between onset and death 
was six months.  No other condition was listed as the 
immediate cause of death or a significant condition 
contributing to death.  The veteran died at home, and no 
autopsy was performed.  At the time of his death, service 
connection was in effect for schizoaffective disorder and 
recurrent major depression, rated as 70 percent disabling.  
The veteran was also in receipt of a total disability 
evaluation based on individual unemployability due to that 
service-connected disability effective from January 31, 2000.  
Service connection for pancreatic cancer or liver disease had 
never been established. 

The appellant's theory in support of her claim is that the 
veteran died as a result of hepatitis C which he contracted 
in service when he was inoculated with an air gun.  She took 
exception with the certificate of death and argues that the 
veteran was misdiagnosed.  The appellant also argues that 
medication the veteran had been taking for his service-
connected psychiatric disorder damaged his liver, thereby 
contributing to the cause of death.  For the reasons set 
forth below, the Board finds that neither theory has any 
legal merit. 

The veteran's service medical records make no reference to 
cancer or any disease affecting the pancreas or liver.  At 
the time of his death, the only service-connected disability 
was schizoaffective disorder and recurrent major depression, 
rated as 70 percent disabling.  During his lifetime, the 
veteran never filed a claim for service connection for 
pancreatic cancer or liver disease, and claims for disorders 
involving the pancreas and liver were never adjudicated by 
the RO.  

The record shows that the veteran was treated for a three 
month history of abdominal pain in November 1986.  The 
diagnosis was peptic ulcer disease.  The record also shows 
that the veteran had been on various medications for his 
service-connected schizoaffective disorder and recurrent 
major depression.  Pancreatic cancer, however, was not shown 
until many years after service. 

In March 2003, the veteran underwent a CT scan at Belsay 
Radiology after reporting severe abdominal pain.  Findings 
from that procedure revealed a lesion in the liver measuring 
5.2 centimeters, which the radiologist believed was 
suspicious for possible metastatic foci.  In April 2003, the 
veteran underwent surgery at North Oakland Medical Centers 
for hepatocellular carcinoma.  In May 2003, a biopsy 
performed at St. Joseph Mercy Hospital revealed pancreatic 
cancer.  A June 2003 radiograph report also revealed multiple 
areas in the liver, abdomen and right groin which were 
suspicious for metastatic disease.  

In July 2003, the veteran was admitted to North Oakland 
Medical Centers for a history of pancreatic cancer with 
metastatic lesions to the bones, ribs and liver.  It was 
noted that pancreatic cancer was first diagnosed in May 2003.  
The veteran was admitted for pain management.  The diagnostic 
assessment included pancreatic cancer and intractable pain, 
coronary etiology unlikely cause of pain, and rule out 
urinary obstruction.  The veteran was discharged to his home 
and died in August 2003. 

In a November 2003 letter, A.I., M.D., stated that he had 
been treating the veteran since 2001.  Dr. A.I. indicated 
that the veteran's primary problem was hepatitis C, genotype 
1A, and that he had slightly elevated liver function tests.  
Dr. A.I. also stated that the duration of the veteran's 
exposure to hepatitis C was unclear, but that it might have 
been as long as 25 to 30 years.

After reviewing the evidence, the Board attributes no legal 
merit to the appellant's argument that the cause of the 
veteran's death is related to hepatitis C that he incurred in 
service.  First, although medical evidence shows that the 
veteran was diagnosed with hepatitis C prior to his death, it 
was never mentioned in the certificate of death as an 
immediate cause of death or a significant condition 
contributing to death.  The etiology of the veteran's 
hepatitis C, therefore, has no relevance to this appeal.  
Rather, the medical evidence clearly shows that the only 
cause of the veteran's death was pancreatic cancer with 
metastasis to the liver.  Thus, the pancreas was the primary 
site of the veteran's cancer, which metastasized to his 
liver.  Metastasis is defined as: "The spread of a disease 
process from one part of the body to another, as in the 
appearance of neoplasms in parts of the body remote from the 
site of the primary tumor; results from dissemination of 
tumor cells by the lymphatics or blood vessels or by direct 
extension through serous cavities or subaracnoid or other 
spaces."  Stedman's Medical Dictionary 1099 (26th ed., 
1995).  The Board emphasizes that the veteran's pancreatic 
cancer was first identified in 2003, over 30 years after the 
veteran's period of service.  In addition, no medical 
evidence or opinion indicates that the veteran's pancreatic 
cancer was related to service. 

Second, no medical evidence supports the appellant's theory 
that the veteran's liver was further damaged by medication he 
had been taking for his service-connected psychiatric 
disorder.  The Board notes that the appellant is not 
competent to provide medical evidence regarding the etiology 
of a disability involving cancer.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions); see also 66 Fed. Reg. 45,620, 45, 
630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(2) (competency is an adjudicative determination).  
In other words, the appellant's theory is based on 
speculation with no medical evidence to support her claim. 

The Board must therefore conclude that the preponderance of 
the evidence is against the appellant's claim of entitlement 
to service connection for the cause of the veteran's death.  
The Board is sympathetic to the appellant's loss of her 
husband but may not go beyond the factual evidence presented 
in this claim to provide a favorable determination.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, because the preponderance of 
the evidence is against the appellant's claim, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

III.  Entitlement to DIC 
Benefits Under the Provisions 
of 38 U.S.C.A. § 1318

If the veteran's death is not determined to be service 
connected, as found by the Board in the preceding section, a 
surviving spouse may still be entitled to DIC benefits.  
Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), benefits are 
payable to the surviving spouse of a "deceased veteran" in 
the same manner as if the death were service connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of or 
entitled to receive compensation at the time of death for 
service-connected disabilities rated totally disabling.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2004).  

Specifically, the Secretary shall pay benefits to the 
surviving spouse and children of a deceased veteran who dies, 
not as the result of his own willful misconduct, and who was 
in receipt of or entitled to receive (or but for the receipt 
of retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability that either was continuously rated totally 
disabling for a period of ten or more years immediately 
preceding death; or, if so rated for a lesser period, was so 
rated continuously for a period of not less than five years 
from the date of such veteran's discharge or other release 
from active duty; or, the veteran was a former prisoner of 
war who died after September 30, 1999, and the disability was 
continuously rated as totally disabling for a period of not 
less than one year immediately preceding death.  See 
38 U.S.C.A. § 1318(a), (b); see also, 38 C.F.R.  § 3.22.  

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2004).  

The Board notes that a number of court decisions in recent 
years have resulted in some confusion in the processing of 
claims for DIC under 38 U.S.C.A. § 1318.  However, two recent 
decisions from the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) have resolved the 
confusion.  The Board finds that a discussion of the 
evolution of the handling of such claims is pertinent to the 
understanding of why this claim must now be denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the Court found that a surviving spouse can 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant had to set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).  (This change in regulation has no effect on 
the appellant's claim and the validity of the change remains 
uncertain at this time).  See NOVA I, 314 F.3d at 1381. 

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  
Id. at 1379-80.  

In conclusion, the state of the law is such that claims for 
DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated 
with specific regard given to decisions made during the 
veteran's lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.  However, the appellant may challenge a 
prior decision on the basis of CUE. 

According to the only subsection of 38 C.F.R. § 3.22 
potentially applicable in this case, because the other 
subsections of the regulation involve other circumstances 
inapplicable here such as the withholding or waiver of 
payment, "entitled to receive" means that, at the time of 
death, the veteran had service-connected disability rated 
totally disabling by VA but was not receiving compensation 
because the veteran had applied for compensation but had not 
received total disability compensation due solely to clear 
and unmistakable error in a VA decision concerning the issue 
of disability evaluation or effective date.  38 C.F.R. 
§ 3.22(b)(3) (2004).

In this case, the Board finds that the criteria for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 are not 
met.  At the time of the veteran's death in August 2003 he 
was in receipt of a 70 percent evaluation for a psychiatric 
disorder (schizoaffective disorder and recurrent major 
depression), and a total disability evaluation based on 
individual unemployability due to that service-connected 
disability from January 31, 2000.  Thus, while the veteran 
was in receipt of a total evaluation at the time of his death 
in August 2003, he was not rated totally disabled for a 
period of 10 years prior to his death for purposes of 
establishing entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318.  

The Board has considered the appellant's argument that 
several rating decisions which evaluated the veteran's 
psychiatric disorder contain CUE.  In particular, she 
maintains that a January 1994 rating decision, which 
effectuated a Board decision granting service connection and 
assigned a 30 percent rating for the veteran's psychiatric 
disorder effective from December 1, 1990, and a September 
1996, which subsequently assigned a 50 percent rating for 
this disorder effective from the December 1990 date of 
service connection, contain CUE.  Her only argument in 
support of her claim is that the evidence at the time of 
those decisions showed that the veteran was unable to work 
due to his service-connected psychiatric disability, thereby 
rendering him totally disabled. 

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended "[w]here evidence establishes [CUE]."  The Court 
defines a determination of CUE in a prior adjudication to 
mean that:  (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was [CUE] must be based on the 
record and the law that existed at the time of the prior ... 
decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (emphasis added).  

The assignment of a disability rating can be grounds for CUE 
if it is later shown that the undisputed, contemporaneous 
medical evidence warranted assignment of a higher disability 
evaluation.  Myler v. Derwinski, 1 Vet. App. 571, 574 (1991).  
"In order for there to be a valid claim of [CUE], . . . [t]he 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated." Id.; see also 
Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted 
failure to evaluate and interpret correctly the evidence is 
not clear and unmistakable error.  See Id.; Damrel v. Brown, 
6 Vet. App. 242, 245-246 (1994). "[I]t is a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, [CUE]."  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993) (emphasis in the original).  The failure to 
fulfill the duty to assist cannot constitute CUE.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  

The record to be reviewed for CUE must be based on the record 
and the law that existed at the time of the rating decisions 
in January 1994 and September 1996.  38 C.F.R. § 3.105.  At 
the time of those decisions, disability ratings were 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which was based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The veteran's psychiatric disorder was evaluated using 
criteria from the general rating formula for psychoneurotic 
disorders.  38 C.F.R. § 4.132, Diagnostic Code (DC) 9411 
(1994 & 1996).  Under this formula, a 50 percent evaluation 
was appropriate where the ability to establish and maintain 
effective or favorable relationships with people was 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency were 
so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation was warranted for 
psychoneurosis manifested by severe impairment of social and 
industrial adaptability.  See 38 C.F.R. § 4.132 (1994 & 
1996).  

A 100 percent (total) disability rating was assigned under 
these criteria: (1) where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, (2) where there 
existed totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or (3) where the individual was 
demonstrably unable to obtain or retain employment.  Id.  
Each of the above three criteria provided an independent 
basis for granting a 100 percent schedular evaluation for 
PTSD.  See Johnson v. Brown, 7 Vet. App. 95, 97, 99 (1994).

The law also provided that, when the only compensable 
service-connected disability is a psychiatric disorder 
assigned a 70 percent evaluation, and such a psychiatric 
disorder precludes a veteran from securing or following a 
substantially gainful occupation, the disability shall be 
assigned a 100 percent schedular rating under the appropriate 
diagnostic code.  38 C.F.R. § 4.16(c) (1994 & 1996).  This 
regulation is significant, since the veteran's psychiatric 
disorder was the only service-connected disability during his 
lifetime.  

The evidence of record at the time of the January 1994 and 
September 1996 rating decisions included VA examination 
reports, records from Oakland Psychiatric Associates, and a 
letter from a VA psychiatrist.  

The evidence showing total impairment includes an October 
1993 letter from a mental health care worker at Oakland 
Psychiatric Associates which noted that the veteran was 
unable to work at any type of job situation.  However, an 
October 1993 VA examination report did not indicate that the 
veteran was totally impaired due to his psychiatric disorder.  
A mental status examination at that time revealed that the 
veteran was oriented, with no significant thought disorder 
present.  The diagnoses included dysthymia, chronic, mild to 
moderate; and personality traits, with paranoid, obsessive 
and avoidant features.  (Emphasis added).  The Board also 
notes that an April 1996 letter from a VA psychiatrist noted 
that the veteran was unable to procure employment due to 
paranoia and anxiety in dealing with people.  However, no 
findings were reported to support this opinion.

Based on the foregoing, the appellant is unable to point to 
any undisputed, contemporaneous evidence showing that the 
veteran's psychiatric disability warranted either a 70 
percent or a 100 percent evaluation at the time of the 
January 1994 and September 1996 rating decisions.  Myler, 1 
Vet. App. at 575.  First, there is no indication that either 
the correct facts, as they were known at the time of the 1994 
and 1996 rating decisions, were not before the RO or that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Instead, the appellant is merely 
disagreeing with the way the RO evaluated the evidence at 
time of those decisions.  For example, the Board notes that 
two medical professionals indicated that the veteran was 
unable to work because of his psychiatric disorder.  The 
appellant therefore argues that this evidence supports her 
claim of CUE.  The Board emphasizes, however, that the RO was 
not bound to accept these opinions while other evidence 
indicated that the veteran was able to work.  In other words, 
there is no evidence of undebatable error which, had it not 
been made, would have manifestly changed the outcome at the 
time of the 1994 and 1996 rating decision.  Rather, the 
appellant is essentially disagreeing with the way the 
evidence was evaluated by the RO in January 1994 and 
September 1996, which can never constitute CUE.  See 
generally, Eddy v. Brown, 9 Vet. App. 52 (1996).  

Finally, CUE is not shown by the fact that a 70 percent 
evaluation was subsequently assigned for the veteran's 
psychiatric disorder, which would have warranted the 
assignment of a 100 percent evaluation under 38 C.F.R. 
§ 4.16(c), as a determination concerning CUE must be based on 
the record and the law that existed at the time of the prior 
decision.  See Russell and Porter, both supra.

The Board thus concludes that the January 1994 and September 
1996 rating decisions do not contain CUE.  The record also 
shows that the veteran was not totally disabled for a period 
of 10 years prior to his death.  Therefore, the Board 
concludes that entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318 is not warranted; hence, the appeal is denied.




ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



